Name: Council Regulation (EEC) No 2929/77 of 19 December 1977 implementing Decisions No 2/77 and No 3/77 of the Joint Committee set up under the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 12 . 77 No L 341/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2929/77 of 19 December 1977 implementing Decisions No 2/77 and No 3/77 of the Joint Committee set up under the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit THE COUNCIL OF THE EUROPEAN COMMUNITIES, certain forms hitherto used for Community transit purposes; Whereas these amendments are the subject of Decisions No 2/77 and No 3 /77 of the Joint Committee ; whereas it is necessary to take the measures required to imple ­ ment those Decisions, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , HAS ADOPTED THIS REGULATION: Article 1 Whereas Article 16 of the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit ( 1 ) signed on 30 November 1972 empowers the Joint Committee set up under that Agreement to adopt Decisions making certain amendments to the Agreement and to its Appendices ; Decisions No 2/77 and No 3/77 of the Joint Committee set up under the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit, which are annexed hereto, shall apply in the Com ­ munity as from 1 January 1978 .Whereas the Joint Committee has decided to repeal asfrom 1 January 1978 the Additional Protocol annexed to the Agreement by Decision No 1 /74 of 1 January 1974 (2); Article 2 Whereas the Joint Committee has at the same time adopted the amendments to Appendix II to the Agree ­ ment necessary in order to substitute new forms for This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 December 1977 . For the Council The President H. SIMONET (!) OJ No L 294, 29 . 12 . 1972, p. 87 . ( 2) OJ No L 58 , 28 . 2 . 1974 , p. 2 . / No L 341 /2 Official Journal of the European Communities 29 . 12 . 77 ANNEX DECISION No 2/77 OF THE EEC-AUSTRIA JOINT COMMITTEE of 26 October 1977  Community transit  on the amendment of the Agreement (Additional Protocol) THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Austria on the implementation of Community transit Regulations , and in par ­ ticular Article 16 (3 ) ( c) thereof, Whereas the use of internal Community transit documents T3 and T3L, brought into effect following the accession of the new Member States, will lapse after 31 December 1977; whereas, accordingly the Additional Protocol added to the Agreement by Decision No 1 /74 will lose all significance after that date, HAS DECIDED AS FOLLOWS : Sole Article 1 . The Additional Protocol added to the Agreement by Decision No 1/74 of 1 January 1974 is repealed with effect from 1 January 1978 . 2 . From 1 January 1978 internal Community transit documents T3 and T3L and Interna ­ tional Consignment Notes and International Express Parcels Consignment Notes having the same force as documents T3 and issued before that date shall be regarded as internal Community transit documents T2 and T2L. Done at Brussels, 26 October 1977 . For the Joint Committee The President Dr Paul STEIGER 29 . 12 . 77 No L 341/3Official Journal of the European Communities DECISION No 3/77 OF THE EEC-AUSTRIA JOINT COMMITTEE of 26 October 1977  Community transit  on the amendment of Appendix II to the Agreement THE JOINT COMMITTEE, ( c) Article 1 (5 ) shall be replaced by the following : '5 . The form to be completed as the receipt, to certify that the Community transit document and/or Control Copy T5 and the relevant consignment have been produced at the office of destination, shall conform to the specimen in Annex VIII. However, as regards the Community transit docu ­ ment, the receipt on the statistical copy thereof may be used. The receipt shall be issued in accordance with the provisions of Article 15 .' Having regard to the Agreement between the European Economic Community and the Republic of Austria on the implementation of Community transit Regulations , and in particular Article 16 (3 ) (a) thereof, Whereas some forms hitherto used for Community transit purposes are, as from 1 January 1978 , to be replaced by new forms ; whereas, accordingly, Appendix II to the Agreement should be amended, HAS DECIDED AS FOLLOWS : (d) Article 1 ( 8 ) shall be replaced by the following : ' 8 . The form on which the internal Community transit document T2L is completed to establish the Community nature of goods not moving under Community transit procedure shall conform, except as regards boxes wholly or partly delineated by dotted lines, to the specimen in Annex XI. The document shall be issued and used in accordance with the provisions of Title V. ' Article 1 Appendix II of the Agreement shall be amended as fol ­ lows : (e) Article 2 (4 ) shall be replaced by the following: '4. The paper referred to in paragraphs 1 , 2 and 3 shall be white except for loading lists for which the colour of the paper may be left to the choice of the persons concerned.' (a) Article 1 ( 1 ) shall be replaced by the following: ' 1 . The forms on which Community transit declar ­ ations are made shall correspond, except as regards spaces reserved for national use and boxes wholly or partly delineated by dotted lines, to the speci ­ mens shown in Annexes I and II . These declarations shall be used in accordance with the provisions of Regulation (EEC) No 222/77 and of Articles 3 and 4 of this Regulation.' (f) Article 3 shall be replaced by the following : 'Article 3 1 . Forms for Community transit declarations shall include at least the following copies which must be delivered together and in numerical order at the office of departure : 1 . copy for the office of departure, 2 . copy for the office of destination, 3 . copy for return, 4 . statistical copy. (b ) Article 1 (3 ) shall be replaced by the following : '[3 . The form to be completed as the special Community transit document (hereinafter referred to as "Control Copy T5") as proof that goods have been used for a specific purpose and/or have arrived at a prescribed destination shall conform, except as regards boxes wholly or partly delineated by dotted lines, to the specimen in Annex VI and shall be is ­ sued and used in accordance with the provisions of Articles 10 to 13.1 ' No L 341/4 29 . 12 . 77Official Journal of the European Communities 2 . The copy for return shall have a black border about 4 mm wide on the right-hand side. furnished on one or more loading lists instead of being given in boxes 22, 41 , 42, 43 and 49 of form Tl , accompanied by one or more forms T1 bis or of T2 accompanied by one or more forms T2 bis.' ( i ) Article 5 (5 ) shall be replaced by the following : '5 . When several loading lists are attached to the same form Tl or T2, each must bear a serial number allotted by the principal ; the number of loading lists attached shall be shown in box 2 of form Tl or T2 .' 3 . The principal shall indicate whether the Com ­ munity transit declaration is made on a form Tl , accompanied, where appropriate, by one or more continuation sheets Ti bis, or on a form T2 , ac ­ companied, where appropriate, by one or more continuation sheets T2 bis, by inserting in capital letters or typescript, in the space following the T symbol on these forms the endorsement "1  ONE" when the goods are to move under the exter ­ nal Community procedure or the endorsement "2  TWO" when the goods are to move under the internal Community transit procedure. ( j ) The following paragraph 7 shall be added to Article 5 : ' 7 . In the case of the consignments containing at the same time goods of the types referred to in Arti ­ cle 1 (2 ) and (3 ) of Regulation (EEC) No 222/77, separate loading lists must be completed and may be attached to the same T form. In this case the space following the T symbol, the second box 41 and boxes 22, 42 , 43 and 49 on the T form shall be barred and a reference to the serial numbers of the loading lists relating to each categ ­ ory of goods shall be given in the first box 41 .' 4 . In the case of consignments containing at the same time goods of the types referred to in Article 1 (2 ) and (3 ) of Regulation (EEC) No 222/77 , con ­ tinuation sheets Tl bis and T2 bis may be attached to the same T form. In this case the space following the T symbol, the second box 41 and boxes 42, 43 and 49 on the T form shall be barred and the serial numbers of the continuation sheets Tl and T2 shall be given in the first box 41 . 5 . When one of the endorsements referred to in paragraph 3 has been omitted from the space fol ­ lowing the T symbol or when, in the case of con ­ signments containing at the same time goods of the types referred to in Article 1 (2 ) and (3) of Regulation (EEC) No 222/77, the provisions of paragraph 4 and of Article 5 (7) have not been complied with, goods transported under cover of such documents shall be deemed to be moving under the external Community transit procedure.' (k) Article 6 (b ) and (c) shall be replaced by the follow ­ ing : '(b ) a box, 70 X 55 mm, divided into a top part 70 X 15 mm, for the insertion of the symbol T followed by one of the endorsements referred to in Article 3 (3 ), and a lower part 70 X 40 mm for the references referred to in Article 5 (4); ( c) columns, in the following order and headed as shown :  Item No,  Marks , numbers, number and kind of pack ­ ages ; description of goods ,  Country of consignment,  Cross weight ( in kilograms ),  Reserved for customs.' ' 1 !\ ( 1 ) The following paragraphs 3 and 4 shall be added to Article 11 : '[3 . When goods are not entered under a Commun ­ ity transit procedure the Control Copy 5 must bear a reference to the document relating to the proce ­ dure used. 4 . The Community transit document or the docu ­ ment relating to the procedure used must bear a reference to the Control Copy or Copies T5 issued.]' (g) Article 4 shall be replaced by the following: '[Article 4 When, in accordance with Articles 15 and 39 of Regulation (EEC) No 222/77, the export or re-ex ­ port declaration and the Community transit declara ­ tion are combined in a single form, the copies refer ­ red to in Article 3 shall be delivered at the same ' time as the copy or copies required by the Member State of departure for purposes of export or re-ex ­ port.]' (h) The first subparagraph of Article 5 ( 1 ) shall be re ­ placed by the following : ' 1 . When a Community transit declaration is completed for a load comprising more than two kinds of goods, particulars of the goods may be 29. 12 . 77 Official Journal of the European Communities No L 341/5 (m) Article 59 ( 1 ) shall be replaced by the following: ' 1 . The authorized consigner shall, not later than the time of dispatching the goods, enter on the front of copies 1 , 2 and 3 of the duly completed declara ­ tion T1 or T2 in the space marked "Control by of ­ fice of departure" particulars of the period within which the goods must be produced at the office of destination and of the identification measures ap ­ plied and the endorsement "Simplified procedure".' Article 2 Forms corresponding to the specimens in the Annexes to this Decision shall be used with effect from 1 January 1978 . However, forms corresponding to the specimens in Annexes I to IV and XI to Appendix II to the Agree ­ ment which were in force before the 1 January 1978 may continue to be used, under the conditions applica ­ ble thereto before that date, until 30 June 1978 . (n) Article 59 (3 ) shall be replaced by the following : '3 . When the customs authorities of the Member State of departure carry out control on departure of a consignment, they shall record the fact in the box "Control by office of departure" on the front of copies 1 , 2 and 3 of the declaration T1 or T2 .' Article 3 This Decision shall enter into force on 1 January 1978 . Done at Brussels, 26 October 1977. For the Joint Committee The President Dr Paul STEIGER (o) Annexes I to IV shall be replaced by Annexes I and II to this Decision and Annexes V and XI shall be replaced by Annexes III and IV to this Decision. class="page"> 1 COMMUNITY TRANSIT DECLARATION ANNEX / Annex / 3 Exporter REGISTRATION OF DECLARATION2 Number of sheets T BIS or loading lists (For national use) 11 Consignee 21 Principal 22 Country of consignment 25Country of destination i 0 ¢ »- M 1 D&gt; c IB Q. E o o ¢ b a « .o 0 o o z 0 0 (A 0 « « _0 0. C O P Y F O R T H E O F F IC E O F D E P A R T U R E 28 Previous Customs procedure (For national use : other transport details ) j 32 Identity of means of transport j 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight t 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 2 49 Net weight (1 ) 54 ( For national use) 55 Offices of transit intended (and countries) 56 Offices of transit used (and countries) 57 Guarantee 58 Office of destination (name and country) 59 Attached documents CONTROL BY OFFICE OF DEPARTURE Results of examination : Seals affixed : number : identity : Time limit (date): Remarks : 60 UNDERTAKING BY THE PRINCIPAL The principal , represented by (1) F or co m pl et io n on ly w he n re qu ire d by C om m un ity regulation s . hereby undertakes to produce the goods described in this declara ­ tion intact and within the prescribed time limit at the office of destination . At on At on . (Place of signature) (Date) (Place of signature) (Date ) (Signature) ( Stamp) (Signature) class="page"> t COMMUNITY T TRANSIT DECLARATION | 2 Number of sheets T BIS or loading lists 3 Exporter r I (For national use) ' I I I REGISTRATION OF DECLARATION ' I I I I I E 2 It Consignee I L I «J S m Ã ¯Ã ¯Ã « O) c Ã  « Ã ± E o Z o P &lt; z i/i III Q u. O UI O 21 Principal 22 Country of consignment Ã  Mm Ã  25 Country of destination .fi ¢ o Ã ¯ o z « Ã  ¡E u. O UI X »- OÃ ­ O u. &gt;- Q. O o (For national use : other transport details ) 2fl Previous Customs procedure J w Ã  M s E 32 Identity of means of transport J J 41 Marks , numbers , number and kind of packages ; description of goods j 42 Statistical number ( 1 ) t 43 Gross weight 1 J 49 Net weight ( 1 ) I 1 I 1 41 Marks , numbers , number and kind of packages ; description of goods j 42 Statistical number ( 1 ) I 43 Gross weight 2 ' 40 Net weight ( 1 ) I _| I I ( For national use) !" I I I I 55 Offices of transit intended (and countries) co C o 56 Offices of transit used (and countries) *3 en S &gt; » 57 Guarantee 58 Office of destination (name and country) "E 3 E . E CONTROL BY OFFICE OF DEPARTURE Results of examination : Seals affixed : 59 Attached documents O &gt;t -Q "O 60 UNDERTAKING BY THE PRINCIPAL *5 identity : Ã ¦ c Ã ¦ x: $ &gt; » Time limit (date): Remarks : hereby undertakes to produce the goods described in this declara ­ tion intact and within the prescribed time limit at the office of destination . c o At o At ( Place of slanature) (Date) Ã  I O o O u. o (Place of signature) (Signature) (Date ) (Stamp ) (Signature) 62 TRANSHIPMENTS DURING CARRIAGE Particulars of transhipment and certification by competent authorities Place and country : Identity of new means of transport : Identity of new container : Other particulars : At When new seals are affixed : number : identity : (Place of signature) (Date) (Signature) (Stamp) Place and country : Identity of new means of transport : Identity of new container : Other particulars : At When new seals are affixed : number : identity : (Place of signature) (Date) (Signature) (Stamp) 63 OTHER INCIDENTS DURING CARRIAGE Details and measures taken Certification by competent authorities CONTROL BY OFFICE OF DESTINATION Date of arrival : Examination of seals : Remarks : At , on (Place of signature) (Date) Copy 3 returned after registration under No (Signature) (Stamp) 1 COMMUNITY TRANSIT DECLARATION 3 Exporter REGISTRATION OF DECLARATION2 Number of sheets TBIS or loading lists (For national use) 11 Consignee 21 Principal 22 Country of consignment 25 Country of destination P le as e s e e N o ti ce b ef o re co m pl et in g th is fo rm C O P Y F O R R E T U R N 28 Previous Customs procedure j (For national use : other transport details) 32 Identity of means of transport J 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight t 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number ( 1 ) 43 Gross weight 2 49 Net weight (1 ) 54 (For national use) 55 Offices of transit intended (and countries ) 56 Offices of transit used (and countries ) 57 Guarantee 58 Office of destination (name and country) 59 Attached documents CONTROL BY OFFICE OF DEPARTURE Results of examination : Seals affixed : number : identity : Time limit ( date): Remarks : (1) F or co m pl et io n on ly w he n re qu ir ed by C om m un ity regulation s . 60 UNDERTAKING BY THE PRINCIPAL The principal , represented by hereby undertakes to produce the goods described in this declara ­ tion intact and within the prescribed time limit at the office of destination . At , on ( Place of signature) (Date)At ( Place of signature ) on (Date ) (Signature ) ( Stamp ) (Signature) 62 TRANSHIPMENTS DURING CARRIAGE Particulars of transhipment and certification by competent authorities Place and country : Identity of new means of transport : Identity of new container : Other particulars : At When new seals are affixed : number : identity : (Place of signature) (Date) (Signature) (Stamp) Place and country : Identity of new means of transport : Identity of new container : Other particulars : At When new seals are affixed : number : identity : (Place of signature) (Date) (Signature) (Stamp) 63 OTHER INCIDENTS DURING CARRIAGE Details and measures taken Certification by competent authorities CONTROL BY OFFICE OF DESTINATION Date of arrival : Examination of seals : Tilbagesendes til : ZurÃ ¼cksenden an : Return to : Renvoyer Ã : Rinviare a : Terugzenden aan : Remarks : At , on (Place of signature ) (Date ) Copy 3 returned after registration under No (Signature) (Stamp) 1 COMMUNITY TRANSIT DECLARATION 3 Exporter REGISTRATION OF DECLARATION2 Number of sheets T BIS or loading lists (For national use) 11 Consignee 21 Principal 22 Country of consignment 25Country of destination P le a se s e e N o ti c e b e fo re co m pl et in g th is fo rm S T A T IS T IC A L C O P Y 28 Previous Customs procedure ( For national use : other transport details ) j 32 Identity of means of transport J 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 49 Net weight (1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 49 Net weight (1 ) (1) F o r co m pl et io n on ly w he n re qu ire d by C om m un ity regulation s . 54 ( For national use) 55 Offices of transit intended ( and countries ) 56 Offices of transit used ( and countries ) COMMUNITY TRANSIT RECEIPT ( to be completed by the person concerned before production to Customs) The Customs' office at ( name and country) hereby certifies that the Community transit document registered on (date) by the office of departure at ( name and country) under No has been lodged and that no irregularity has been observed to date concerning the consignment to which this document refers . At ( Place of signature ) (Date ) (Signature) (Stamp ) class="page"> 1 COMMUNITY CONTINUATION T DIQ TRANSIT SHEET I ANNEX II Did Annex 1/ 2 Serial number of sheet (For national use) REGISTRATION OF DECLARATION I I (For national use) | | I L I 1 COPY FOR THE OFFICE OF DEPARTURE 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number (1 ) I 43 Gross weight 1 ' 49 Net weight (1 ) J I I 41 Marks , numbers , number and kind of packages ; description of goods J 42 Statistical number (1 ) I 43 Gross weight 2 ' 49 Net weight (1 ) ' I I 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number (1 ) I. 43 Gross weight 3 ' 49 Net weight (1 ) ' I I I I 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number (1 ) I 43 Gross weight 4 ' 49 Net weight (1 ) ' I I I I 41 Marks , numbers , number and kind of packages ; description of goods J 42 Statistical number ( 1 ) I 43 Gross weight 0) C o 5 3 O S £ c 5 ' 49 Net weight ( 1 ) ' I I I I E E * o O &gt; » T&gt; S *5 cr o (For national use) Ã  -C Ã  -I* c o c o _Ã  Ã ± E o o At o iL · (Place of signature) (Date) (Signature) class="page"> 1 COMMUNITY TRANSIT CONTINUATION SHEET BIS REGISTRATION OF DECLARATION2 Serial number of sheet (For national use) (For national use) COPY FOR THE OFFICE OF DESTINATION 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number (1 ) 43 Gross weight 1 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number (1 ) 43 Gross weight 2 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 3 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 4 49 Net weight ( 1 ) 41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 43 Gross weight 5 49 Net weight ( 1 ) (1) F o r co m pl et io n on ly w he n re qu ire d by C om m un ity re gu la tio ns ( For national use) At . ( Place of signature) (Date) (Signature) class="page"> 1 COMMUNITY CONTINUATION T BIS transit SHEET I DIO 2 Serial number of sheet (For national use) REGISTRATION OF DECLARATION I I I I ( For national use) | | I I I L I _J 3 COPY FOR RETURN 41 Marks , numbers , number and kind of packages ; description of goods J 42 Statistical number ( 1 ) I 43 Gross weight 1 ' 49 Net weight ( 1 ) ' I I 41 Marks , numbers , number and kind of packages ; description of goods J 42 Statistical number (1 ) I 43 Gross weight 2 I ' 49 Net weight ( 1 ) I I I I /. I 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number ( 1 ) I 43 Gross weight 3 ' 49 Net weight ( 1 ) ' I I I I 41 Marks , numbers , number and kind of packages ; description of goods j 42 Statistical number ( 1 ) I 43 Gross weight 4 ' 49 Net weight ( 1 ) ' I I I I 41 Marks , numbers , number and kind of packages ; description of goods J 42 Statistical number ( 1 ) I 43 Gross weight regulations c regulations ja 3 O) g Ã  5 ' 49 Net weight ( 1 ) ' I I I I Ã µ E o O by -D Ã  &lt;D required Ã  Q) (For national use) Ã ¦ -C Ã ¯ c o c o JD Q. Ã µ o Ã At . , on ; . o u. (Place of signature) (Date) (Signature) class="page"> |Ã ­ . -- Ã ¹. ,, . - -, -r . » '" 1 ;Ã ¹., , · -,' j .; y ; 1 .. ;1 COMMUNITY CONTINUATION T BIS . transit SHEET I DIO REGISTRATION OF DECLARATION I I I I ( For national use) | | I I I I 2 Serial " number . of sheet ( For national use) CO  '  fc ' O . - 3 O) - 0) ' " &gt; » "E  3 . Ã µ E. O O &gt;* ; '"O . Ã ¦ required cr -' Ã ¯ 'V C Ã ¦ ¢  £ ' 5 '  · .&gt;&gt; ¢ c O - O ; 4 STATISTICAL COPY 1 41 Marks , numbers , number and kind of packages ; description of goods ' 42 Statistical number ( 1 ) I 43 Gross weight ' 49 Net weight ( 1 ) ' I I I I 2 41 Marks , numbers , number and kind of packages ; description of goods J 42 Statistical number ( 1 ) I 43 Gross weight ' 49 Net weight ( 1 ) ' I I 3 41 Marks , numbers , number and kind of packages ; description of goods / j 42 Statistical number ( 1 ) I 43 Gross weight ' 49 Net weight ( 1 ) ' I I I I 4 41 Marks , numbers , number and kind of packages ; description of goods J 42 Statistical number ( 1 ) I 43 Gross weight ' 49 Net weight ( 1 ) ' I I 5 41 Marks , numbers , number and kind of packages ; description of goods j 42 Statistical number ( 1 ) I 43 Gross weight J 49 Net weight ( 1 ) ' I I ( For national use ) J) "Ã µ O Ã At , on j o (Piaceli signature ) ( Date ) ,.\ . . , . , , _ ^ ( Signature ) class="page"> ANNEX V Anriex III LOADING LIST Item No Marks, numbers, number and kind of packages; description of goods Country of consignment Gross weight (kg) Reserved for customs ¢ I (Signature) class="page"> T2 L No A 000000 ANNEX XI Annex IV 3 Person concerned E o this IE CD C ? _ « a E o o © Mm o *4  a _Q « o 'J o Z ® « in 0 M a Please a. (/&gt; oc o ° 2u. O I- O Z u. DOCUMENT OF o 1 S §&lt;DOCUMENT STATUS- &lt; Z TRANSIT COMMUNITY D »- s £ st o z o COMMUNITY THE 8 | &lt; * z ESTABLISHING INTERNAL m i- &lt; z i ­  w ESTABLISHING 28 Previous Customs procedure j 43 Gross weight41 Marks , numbers , number and kind of packages ; description of goods 42 Statistical number ( 1 ) 1 49 Net weight ( 1 ) 42 Statistical number ( 1 ) 43 Gross weight41 Marks , numbers , number and kind of packages ; description of goods 2 49 Net weight ( 1 ) 59 Procedure and document used CUSTOMS CERTIFICATE Certified declaration satisfactory Export document : type No date Customs office (and country): Remarks : F o r co m pl et io n on ly w he n re qu ire d by C om m un ity regulation s . 60 DECLARATION BY THE PERSON CONCERNED The person concerned , represented by declares that the goods described above are Community goods . At , on ( Place of signature) (Date )At.. ( Place of signature) (Date ) (Signature ) (Stamp) (Signature) REQUEST FOR VERIFICATION RESULT OF VERIFICATION Verification of the authenticity of this document and the accuracy of the information contained therein is requested . Verification carried out shows that this document 1 . was issued by the Customs office indicated and that the information con ­ tained therein is accurate . ( 1 ) 2 . does not meet the requirements as to authenticity and regularity (see re ­ marks below), ( i ) At At (Place of signature ) (Date ) (Place of signature) (Date) (Signature ) (Stamp ) (Signature) (Stamp) ( 1 ) Delete as necessary . REMARKS